Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00394-CR

                                        Lauro TERRAZAS Jr.,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR6562
                              Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 24, 2018

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is signed by Appellant and his

attorneys. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted; this appeal is dismissed.

See id.; Hypolite v. State, 647 S.W.2d 294, 295 (Tex. Crim. App. 1983); Conners v. State, 966

S.W.2d 108, 110 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d).

                                                    PER CURIAM

DO NOT PUBLISH